DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed March 20, 2019.  Claims 1-26 are pending in this case.  Claims 10-16 and 26 are withdrawn, pursuant to a Requirement for Restriction issued December 13, 2021.  Accordingly, claims 1-9 and 17-25 are under examination in this case.
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 17-25 in the reply filed on February 14, 2022, is acknowledged.
Priority
This application claims the benefit of provisional Patent Application Serial No. 62/651,113, filed March 31, 2018, assigned to the assignee of the present application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 20, 2019, December 13, 2019, and December 31, 2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 10-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (US 2013/0346222) and in view of Fernandes et al (US 2008/0029598).
Regarding claim 1 –
Ran discloses an authorization system, comprising (abs-financial information and transaction information associated with the financial transaction to a financial institution specified in the financial information): 
a point-of-sale terminal (POS); (par 18-a point of sale terminal, a technique for conducting a financial transaction);
an image sensor to capture an image of a matrix code having coded payment credentials unique for a particular payment transaction, wherein the matrix code is displayed on any of: a display of a mobile device, a display of a wearable device, a printed code, or a printed gift or loyalty card (par 56, 64-67 barcode is scanned by barcode scanner 310 and processed by a UPOS driver or service object, such as a magnetic-stripe-reader (MSR) service object 314, to extract the financial information. Note that magnetic-stripe-reader service object 314 may present barcode scanner 310);
a processor to decode the coded payment credentials, and to format the decoded payment credentials into magnetic stripe formatted data according to international standards; (par 26- 28, 56, 64-67 extending the information obtained from the barcode scanner to constitute a well-formed payment credential expected by, for example, a magnetic-stripe-reader control object; magnetic-stripe-reader service object, as well as the other-mentioned unified point-of-sale service object, may be compatible with a unified point-of sale standard, such as the Unified POS or UPOS standard; barcode is scanned by barcode scanner 310 and processed by a UPOS driver or service object, such as a magnetic-stripe reader 
Ran does not teach the point-of-sale terminal (POS) having a magnetic stripe reader; an image scanner located in proximity to the magnetic stripe reader of the POS terminal; an antenna to wirelessly transmit the magnetic stripe formatted data via magnetic pulses to the magnetic stripe reader of the POS terminal.
However, Ran does teach an image scanner in proximity to the POS terminal, wherein the image scanner is a self-contained unit. (par 63)
Fernandes teaches the point-of sale terminal (POS) having a magnetic stripe reader (par 11 -point-of-sale (POS) magnetic stripe card reader may be used to conduct a transaction over a network coupled to the POS reader);

an antenna to wirelessly transmit the magnetic stripe formatted data via magnetic pulses to the magnetic stripe reader of the POS terminal (par 9, 48, 62, 69-70, 76 positioned remote from the magnetic stripe card reader and in communication with the simulacrum (discussed below) through a wire or wireless connection; serial process from the wireless receivers via the wireless interface processor, and in response provide translational magnetic fields at the differential inductor core gaps for emulation of one or more tracks associated with a magnetic card; simulacrum is capable of transmitting data to multiple tracks on the POS reader head. In an alternate embodiment, the simulacrum is capable of reading magnetic card data and transmitting this data to the Merchant Pod; adaptor 610 shown in FIG.6 may include a separate C-Pod portion (not shown) that is in wired or wireless communication with the adaptor portion housing the simulacrum and the separate magnetic stripe reader; simulacrum structure is in electronic communication with one or more transceivers of wireless communications such as RF and IR. Signals from the transceivers are translated into corresponding electrical pulses in a magnetic stripe format) the particular payment transaction is further processed and completed without any software modifications required on the POS or any electrical hardware connections between the image scanner and the POS terminal (par 36, 56- substantially permanent installation allows the adaptor to function in conjunction with the existing magnetic stripe card reader without requiring invasive modification or alteration of the reader or its normal capabilities; adapt to the existing magnetic stripe card reader without requiring modification or alteration of the reader or its normal capabilities).
It would have been obvious to one of ordinary skill in the art to combine the payment system taught by Ran with the magnetic stripe reader adaptor taught by Fernandes since doing so would enable contactless payment without modifying the POS terminal.
Regarding claim 2 –
Ran teaches that the coded payment credentials include dynamic information corresponding to one user and one payment transaction. (par 43-46).
Regarding claim 3-
Ran teaches that the coded payment credentials include a one-time password (OTP) token. (par 43-46).
Regarding claim 4 -
Ran teaches that the processor executes scanner software to decode the coded payment credentials from the image of the matrix code. (par 52-53, 56)
Regarding claim 5 –
Fernandes teaches a transmitter comprising the antenna and an antenna driver. (par 36-39).
Regarding claim 17 – 
Ran teaches a method for processing a payment transaction (abs financial information and transaction information associated with the financial transaction to a financial institution specified in the financial information) in a point-of-sale terminal having a magnetic-stripe-reader (POS) (par 18 a point-of-sale terminal, a technique for conducting a financial transaction); 
capturing, by the image sensor, an image of a matrix code having coded payment credentials unique for a particular payment transaction, wherein the matrix code is displayed on any of: a display of a mobile device, a display of a wearable device, a printed code, or a printed gift or loyalty card (par 56, 64-67 barcode is scanned by barcode scanner 310 and processed by a UPOS driver or service object, such as a magnetic-stripe-reader (MSR) service object 314, to extract the financial information. Note that magnetic-stripe-reader service object 314 may present barcode scanner 310);
decoding, by the processor, the coded payment credentials, (par 26- 28, 56, 64-67)

transmit the magnetic stripe formatted data to the magnetic stripe reader control object of the POS terminal, wherein the particular payment transaction is further processed and completed without any software modifications required on the POS or any electrical hardware connections between the image scanner and the POS terminal (par 56-58, 64-67 magnetic-stripe-reader service object 314 provides the financial information to the UPOS control object, such as magnetic-stripe-reader control object 316 (and, thus, point-of-sale-terminal software 318) via a UPOS standard peripheral interface; magnetic-stripe-reader control object 316 passes the financial information to point-of-sale-terminal software that communicates the financial information and the transaction information to server 326).
Ran does not teach the point-of-sale terminal (POS) having a magnetic stripe reader; an image scanner located in proximity to the magnetic stripe reader of the POS terminal; an antenna to wirelessly transmit the magnetic stripe formatted data via magnetic pulses to the magnetic stripe reader of the POS terminal. 
However, Ran does teach an image scanner in proximity to the POS terminal, wherein the image scanner is a self-contained unit. (par 63)
Fernandes teaches the point-of-sale terminal (POS) having a magnetic stripe reader (par 11-point-of- sale (POS) magnetic stripe card reader may be used to conduct a transaction over a network coupled to the POS reader);
an image scanner located in proximity to the magnetic stripe reader of the POS terminal (par 43, 53, 68 -the M-Pod component of the ViVO adapter is placed directly adjacent to the POS card swipe reader device; input devices may include bar-code scanners); 
an antenna to wirelessly transmit the magnetic stripe formatted data via magnetic pulses to the magnetic stripe reader of the POS terminal (par 9, 48, 62, 69-70, 76 positioned remote from the magnetic stripe card reader and in communication with the simulacrum (discussed below) through a wire or wireless connection; serial process from the wireless receivers via the wireless interface processor, and in response provide translational magnetic fields at the differential inductor core gaps for emulation of one or more tracks associated with a magnetic card; simulacrum is capable of transmitting data to multiple tracks on the POS reader head. In an alternate embodiment, the simulacrum is capable of reading magnetic card data and transmitting this data to the Merchant Pod; adaptor 610 shown in FIG.6 may include a separate C-Pod portion (not shown) that is in wired or wireless communication with the adaptor portion housing the simulacrum and the separate magnetic stripe reader; simulacrum structure is in electronic communication with one or more transceivers of wireless communications such as RF and IR. Signals from the transceivers are translated into corresponding electrical pulses in a magnetic stripe format); the particular payment transaction is further processed and completed without any software modifications required on the POS or any electrical hardware connections between the 
It would have been obvious to one of ordinary skill in the art to combine the payment system taught by Ran with the magnetic stripe reader adaptor taught by Fernandes since doing so would enable contactless payment without modifying the POS terminal.
Regarding claim 18 –
Ran teaches the coded payment credentials include dynamic information corresponding to one user and one payment transaction (par 43-46).
Regarding claim 19 –
Ran teaches the coded payment credentials include a one-time password (OTP) token (par 43-46).
Regarding claim 20 –
Ran teaches processor executes scanner software to de code the coded payment credentials from the image of the matrix code (par 52-53, 56).
Regarding claim 21 –
Fernandes teaches a transmitter comprising the antenna and an antenna driver (par 36-39).
Claims 6-7, 15-16, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (US 2013/0346222) and in view of Fernandes et al (US 2008/0029598) and further in view of Robinson et al (US 2015/0052065).
Ran and Fernandes teach as above.
Regarding claim 6 –
Robinson teaches a set of keys stored in an image scanner to decode any encrypted portions of a coded payment credentials(par 19-20, 23).
It would have been obvious to one of ordinary skill in the art to modify the combination of Ran and Fernandes with those of Robinson, since doing so would improve the security of the transaction.
Regarding claim 7 –
Robinson teaches a cryptographic controller and a key manager (par 19-23).
Regarding claim 22 – 
Robinson teaches a set of keys stored in an image scanner to decode any encrypted portions of a coded payment credentials (par 19-20, 23).
Regarding claim 23 –
Robinson teaches a cryptographic controller and a key manager (par 19-23).
Claims 8-9 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (US 2013/0346222) and in view of Fernandes et al (US 2008/0029598) and further in view of Vossoughi et al (WO 2017/096307).
Ran and Fernandes teach as above.
Regarding claim 8 –
Vossoughi teaches a Bluetooth device to perform at least one of user authentication and alerting a customer that services provided by the image scanner are available (par 3, 26).
It would have been obvious to one of ordinary skill in the art to modify the combination of Ran and Fernandes with those of Vossoughi since doing so would advertise service availability.
Regarding claim 9 –
Vossoughi teaches the Bluetooth device transmits a Bluetooth Beacon to Bluetooth enabled smart devices to signal customers of at least one of that a contactless payment method is available, or to trigger a specific behavior on the smart devices (par 3, 26).
Regarding claim 24 –
Vossoughi teaches a Bluetooth device to perform at least one of user authentication and alerting a customer that services provided by the image scanner are available. (par 3, 26).
Regarding claim 25 –
Vossoughi teaches the Bluetooth device transmits a Bluetooth Beacon to Bluetooth enabled smart devices to signal customers of at least one of: that a contactless payment method is available, or to trigger a specific behavior on the smart devices (par 3, 26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Craig et al (US 2015/0106215) teach a method and system for making electronic payments.
Poore et al (US 6,202,933) teach a transaction card and methods and apparatus therefore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685